DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy, filed in parent Application No. IN201641031911, IN201641033346, IN201641031911 on September 19, 2016, September 29, 2016 and September 18, 2017 respectively, has been received in Application 16/334,710.

Status of Claims

The present application is a continuation of U.S. Patent No. 10,715,582.  Applicant’s application filed on July 10, 2020 has been entered.  Claims 1-18 are pending in the application.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. William Howison (Reg. No. 66,850), on June 14, 2021, examiner suggested the Applicant to file terminal disclaimers in order to overcome rejection(s) under double patenting, and place the application in condition for allowance.


Allowable Subject Matter

Claims 1-18 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Petrukhin (US Patent 10,404,663) teaches method for file sharing over secure connections comprising: establishing a secure client connection; receiving a client request identifying a file residing on the file sharing host; transmitting an identifier and a parameter of the secure client connection via a management connection to the file sharing host; receiving a host request to establish a secure host connection, the host request comprising the identifier of the secure client connection; establishing the secure host connection using the parameter of the secure client connection identified by the received identifier; forwarding, over the secure host connection, a first data packet received over the secure client connection, the first data packet comprising at least part of the client request; and forwarding, over the secure client connection, a second data packet received over the secure host connection, the second data packet comprising at least part of the file identified by the client request [Petrukhin, Abstract].
Brinskelle (US Patent 8,856,869) teaches methods, systems, and apparatus relating to enforcement of same origin policy of sensitive data are described. In an embodiment, a security agent may help ensure release of sensitive data is only triggered by authorized sources. The security agent may help ensure sensitive data is only released to authorized destinations. A security agent may translate or obfuscate sensitive data. Sensitive data may include HTTP cookies, session data, authentication information, authorization information, personal 
Mattila (PG PUB US2008/0068447) teaches a video conferencing system and method for establishing video conference sessions between residents of a facility and remote terminals [Mattila, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “receiving, from a first MCData user equipment (UE) of a MCData group, a MCData file distribution (FD) request message including a MCData group identifier (ID) indicating the MCData group;
checking whether the first MCData UE is authorized to send the MCData FD request message;
in case that the first MCData UE is authorized to send the MCData FD request message, transmitting, to at least one second MCData UE of the MCData group identified based on the MCData group ID, the MCData FD request message;” as set forth in independent claim 1 and similar language in independent claim 10.
Dependent claims 2-9 and 11-18 further limit allowed independent claims 1 and 10 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441